ORDER

GOLDBERG, Senior Judge:
In accordance with the decision (Aug. 22, 2008) and mandate (Dec. 1, 2008) of the United States Court of Appeals for the Federal Circuit, Appeal No. 2007-1518, affirming in part, and reversing in part this Court’s judgment in Volkswagen of America, Inc. v. United States, 31 CIT __, Slip Op. 07-47 (Mar. 28, 2007), it is hereby:
ORDERED that the portion of this Court’s order denying Volkswagen’s claim to an allowance pursuant to 19 C.F.R. § 158.12 for repairs made in response to government-mandated recalls is vacated; and it is further:
ORDERED that:
(1) On or before January 16, 2009, the parties shall submit supplemental briefing as to whether the defects remedied in response to the FTC and state recalls existed at the time of importation; and
(2) On or before January 30, 2009, the parties shall file a proposed scheduling order for the submission of this action for trial as to the remaining issue of verifying the applicable allowance amounts.
IT IS SO ORDERED.